DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (2017/0042568).
Levy discloses the following claimed limitations:
Claim 1: A dermaplaning device (85, 185, 285, 285a) (Fig. 1-2, 8, 12 and 13a, Abstract, [0136], [047], and [0148]) comprising: a longitudinally-extending handle (21, 121, 221, 221a) having a first end defining a longitudinally-extending recess (recess where parts are placed as seen in Fig. 3, 9, and 13 and see figure below) extending along a length of the first end and an opposing second end (Fig. 3, 9, and 13 and see figure below) and an opposing second end (Fig. 1-3, 7-9, and 12-13 and see figure below); a blade assembly (28, 128, 228) having a top side (see figure below (note it is the same in the other embodiments)) engageable with the recess of the handle (Fig. 3, 9, and 13 and figure below) and an opposing bottom side (see figure below) comprising a blade (50, 150, 250)  with a cutting edge (67) (Fig. 12, 13a and [0156]); a lighting arrangement (LED 54, 56 with switch 29, LED 154 with switch 129, LED 256 with switch 229) (Fig. 1-3, 7-9, and 12-13, [0132, 0144, 0147, 0148]) provided about the first end of the handle to illuminate at least a portion of the blade assembly engaged with the recess (Fig. 1-3, 7-9, and 12-13, [0132, 0144, 0147, 0148]); and a safety guard (66, 266) (Fig. 16-16a and [0138, 0151, 0156]) arranged over the cutting edge of the blade so as to limit a cutting depth of the blade (Fig. 16a and [0156]).

    PNG
    media_image1.png
    886
    1067
    media_image1.png
    Greyscale

Claim 2: Wherein the lighting arrangement comprises a light source (LED 54, 56, 154, 256) (Fig. 1-3, 7-9, and 12-13, [0132, 0144, 0147, 0148]) and a power source (battery as seen in Fig. 5, 10, and 14) in electric communication with the light source (Fig. 5, 10, and 14).
Claim 3:  Further comprising a switch (the switch as seen in Fig. 5, 10, and 14 as well as 29, 129, 229) in electric communication with the power source (Fig. 5, 10, and 14), the switch being arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated (Fig. 5, 10, and 14 and [0132]).
Claim 6: Wherein the second end of the handle defines an internal compartment (inside area of handle 21, 121, 221 as seen in Fig. 1-3, 7-9, and 12-13) arranged to contain the power source (Fig. 1-3, 7-9, and 12-13).
Claim 7:   Further comprising a motor (34, 134) ([0075], [0132] and Fig. 5, 10, and 14) in electric communication with the power source (Fig. 5, 10, and 14) and the blade ([0140]), wherein the motor is configured to cause one or both of vibration and reciprocation of the blade upon actuation of the motor ([0140]).
Claim 8:  Wherein the blade assembly is attachable to and removable from the first end of the handle (Fig. 13a-f, [0035], and [0135])
Claim 9:  Further comprising a cover (24, 124, 224) arrangeable about the first end of the handle so as to enclose at least the cutting edge of the blade (Fig. 1-3, 7-9, and 12-13). 
Claim 10: Wherein the blade assembly and the handle are engageable by magnets, a press fit, a snap fit, a twist lock, a biased lock, or combinations thereof ([0138], [0154], and [0155]).
Claim 13: Wherein the first end of the handle defining the recess is longitudinally offset from the opposing second end of the handle (Fig. 1 and figure above).
Claim 14: Wherein the second end of the handle comprises a gripping region (where user is holding it as seen in Fig. 19) for a user to grip the dermaplaning device during use (Fig. 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Burgin (US Pat. No. 4,542,741).
Claim 4:  
Levy teaches all the limitations discussed above however Levy fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device.
Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade assembly 623 allows light from a light source 642 to be transferred through the assembly 623 and radiated upon the field around the blade; Fig. 7; column 3, lines 45- 58) in order to provide better illumination of the area around the blade (column 3, lines 55-58).

Claim 5:  Levy discloses that the light source is arranged on the first end of the handle and adjacent to the recess (Fig. 1-3, 7-9, and 12-13).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Schuft (US Pub. No. 2014/0366387 A1).
Levy discloses all the claimed limitations discussed above, however Levy fail to further disclose an engagement mechanism disposed on the handle, wherein actuation of the engagement mechanism releases the blade assembly including the blade from engagement with the recess of the handle.
Schuft teaches a cutting blade and handle device comprising an engagement mechanism disposed on the handle (an actuating button 42 is disposed on the distal end of the handle; Fig. 10 - paragraph [0044]), wherein the actuation of the engagement mechanism releases the cutting blade 14 from engagement with the recess of the handle (an actuating button 42 allows a user to release the blade 14 from the blade carrier 16 which is part of the handle 12; Fig. 10 - paragraph [0044]).
.
Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Brimmer et al. (US Pat. No. 4,106,620).
Levy discloses all the limitations discussed above, however Levy fail to further disclose a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device.
Brimmer et al. teach a blade dispenser defining a plurality of cavities (a blade dispenser is made of box 10 and contains a plurality of cavities formed by partitions 22; Fig. 1 - column 3, lines 44-47 & column 4, lines 8-12) and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device (the blade dispenser allows for insertion of a blade handle into the cavity, and thus is capable of dispensing the blade 15 upon engagement of the top side of the blade with a recess of a dermaplaning device; Fig. 1 - column 3, lines 44-47 & column 4, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy’s system to include a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade .
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Brimmer et al. (US Pat. No. 4,106,620) and further in view of Burgin (US Pat. No. 4,542,741).

Claim 18:  
Levy in view of Brimmer teaches all the limitations discussed above however Levy in view of Brimmer fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device.
Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade assembly 623 allows light from a light source 642 to be transferred through the assembly 623 and radiated upon the field around the blade; Fig. 7; column 3, lines 45- 58) in order to provide better illumination of the area around the blade (column 3, lines 55-58).

Claim 19:  Levy discloses that the light source is arranged on the first end of the handle and adjacent to the recess (Fig. 1-3, 7-9, and 12-13).
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
Applicant argues that Levy does not disclose a longitudinally-extending handle having a first end defining a longitudinally-extending recess extending along a length of the first end and an opposing second end, and a blade assembly having a top side engageable with the recess of the handle and an opposing bottom side comprising a blade with a cutting edge
	The examiner disagrees, as seen in the rejection above, Levy discloses a longitudinally-extending handle (21, 121, 221, 221a) having a first end defining a longitudinally-extending recess (recess where parts are placed as seen in Fig. 3, 9, and 13 and see figure above) extending along a length of the first end and an opposing second end (see figure above where the recess extends longitudinally through the handle) and an opposing second end (see figure above); a blade assembly (28, 128, 228) having a top side (see figure above) engageable 
	Applicant further states that the recess as interpreted by them in the figure seen in page 7 of the response filed on 1/5/22 cannot be considered a recess extending along a length of the handle as claimed (see 1st paragraph on page 8 of the remarks filed 1/5/22). 
	The examiner disagrees, as stated above, the examiner has interpreted the recess as the inner hole in the handle where the parts are placed as seen in Fig. 3, 9, 13, and the figure above. The recess as interpreted by the examiner extends along the length of the handle as seen in Fig. 3, 9, 13, and the figure above; therefore, it appears to the examiner that Levy does meet the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771